 



Page 1 of 9

EXHIBIT 10.24

CORPORATE EXECUTIVE EMPLOYMENT AGREEMENT

THIS CORPORATE EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made effective as
of November 1, 2004, by and between (Executive) (“Executive”) and ABM Industries
Incorporated (“Company”) for itself and on behalf of its subsidiary corporations
as applicable herein.

WHEREAS, Company is engaged in the building maintenance and related service
businesses, and

WHEREAS, Executive is experienced in the administration, finance, marketing,
and/or operation of such services, and

WHEREAS, Company has invested significant time and money to develop proprietary
trade secrets and other confidential business information, as well as invaluable
goodwill among its customers, sales prospects and employees, and

WHEREAS, Executive wishes to, or has been and desires to remain employed by
Company, and to utilize such proprietary trade secrets, other confidential
business information and goodwill, and

WHEREAS, Company has disclosed or will disclose to Executive such proprietary
trade secrets and other confidential business information which Executive will
utilize in the performance of this Agreement;

NOW THEREFORE, Executive and Company agree as follows:



A.   EMPLOYMENT: Company hereby agrees to employ Executive, and Executive hereby
accepts such employment, on the terms and conditions set forth in this
Agreement.   B.   TITLE: Executive’s title shall be (Title), subject to
modification as determined by the Company’s Board of Directors.   C.   DUTIES &
RESPONSIBILITIES: Executive shall be expected to assume and perform such
executive or managerial duties and responsibilities as are assigned from
time-to-time by the Company’s (Title) or his or her designee, to whom Executive
shall report and be accountable.   D.   TERM OF AGREEMENT: Employment hereunder
shall be deemed effective as of November 1, 2004, for a term of two years
(“Initial Term”), unless sooner terminated pursuant to Paragraph O hereof, or
later extended pursuant to Paragraph N hereof (“Extended Term”).   F.  
PRINCIPAL OFFICE: During the Initial Term and any Extended Term, as applicable,
of this Agreement, Executive shall be based at a Company office located in
(City) in the state of (State) a (“State of Employment”), or such other location
as shall be mutually agreed upon by Company and Executive.   F.   COMPENSATION:
Company agrees to compensate Executive, and Executive agrees to accept as
compensation in full, for Executive’s assumption and performance of duties and
responsibilities pursuant to this Agreement:



  1.   SALARY: A salary paid in equal installments of no less frequently than
semi-monthly at the annual rate set forth in Paragraph X.1 hereof.     2.  
BONUS: A bonus or other incentive or contingent compensation, if any, pursuant
to Paragraph X.2 hereof.



Corp Exec Officer   INITIALS: EXECUTIVE ______COMPANY______



--------------------------------------------------------------------------------



 



Page 2 of 9



  3.   FRINGE BENEFITS: Executive shall receive the then current fringe benefits
generally provided by Company to all of its Executives. Such benefits may
include but not be limited to the use of a Company-leased car or a car
allowance, group health benefits, long-term disability benefits, group life
insurance, sick leave and vacation. Each of these fringe benefits is subject to
the applicable Company policy at all times. Executive expressly agrees that
should he or she terminate employment with Company for the purpose of being
re-employed by a Company affiliate, he or she shall “carry-over” any previously
accrued but unused vacation balance to the books of the affiliate.        
Company reserves the right to add, increase, reduce or eliminate any fringe
benefit at any time, but no such benefit or benefits shall be reduced or
eliminated as to Executive unless generally reduced or eliminated as to
comparable executives within the Company.



G.   PAYMENT OR REIMBURSEMENT OF BUSINESS EXPENSES: Company shall pay directly
or reimburse Executive for reasonable business expenses of Company incurred by
Executive in connection with Company business, and approved in writing by the
person(s) to whom Executive reports pursuant to Paragraph C hereof, upon
presentation to such person(s) by Executive within sixty (60) days after
incurring such expense of an itemized request for payment including the date,
nature, recipient, purpose and amount of each such expense, accompanied by
receipts for all such expenses in accordance with Company policy.



H.   BUSINESS CONDUCT: Executive shall comply with all applicable laws
pertaining to the performance of this Agreement, and with all lawful and ethical
rules, regulations, policies, codes of conduct, procedures and instructions of
Company, including but not limited to the following:



  1.   GOOD FAITH: Executive shall not act in any way contrary to the best
interest of Company. Executive agrees that if he or she is approached by any
person to discuss a possible acquisition or other transaction that could result
in a change of control of the Company, Executive will immediately advise the
Company’s General Counsel and Chair of the Nominating, Governance and Succession
Committee of the Board of Directors.     2.   BEST EFFORTS: During all full-time
employment hereunder, Executive shall devote full working time and attention to
Company. Notwithstanding any other agreement to the contrary, Executive shall
not at any time be directly or indirectly employed by, own, operate, assist or
otherwise be involved, invested or associated in any business that is similar or
competitive to any business of Company; except that Executive may own up to five
percent (5%) of such publicly-held business(es), provided that Executive:
(a) shall give Company notice(s) of any such ownership exceeding two percent
(2%), in accordance with Paragraph W hereof, and (b) shall not at any time be
directly or indirectly employed by or operate, assist, or otherwise be involved
or associated with any such business(es).     3.   VERACITY: Executive shall
make no claims or promises to any employee, supplier, contractor, customer or
sales prospect of Company that are unauthorized by Company or are in any way
untrue.     4.   DRIVER’S LICENSE: Executive shall have a driver’s permit issued
by Company and shall carry a valid driver’s license issued by his or her state
of domicile or the State of Employment hereunder whenever Executive is driving
any motor vehicle in connection with Company business. Executive agrees to
immediately notify Company in writing if Executive’s driver’s license is lost,
expired, restricted, suspended or revoked for any reason whatsoever.     5.  
CODE OF CONDUCT: Executive agrees to fully comply with and annually execute a
certification of compliance with the Company’s Code of Business Conduct and
Ethics.



I.   NO CONFLICT: Executive represents to Company that Executive is not bound by
any contract with a previous employer or with any other business that might
prevent Executive from entering into this



Corp Exec Officer   INITIALS: EXECUTIVE _______ COMPANY _______



--------------------------------------------------------------------------------



 



Page 3 of 9



    Agreement. Executive further represents that he or she is not bound by any
other contracts or covenants that in any way restrict or limit Executive’s
activities in relation to his or her employment with Company that have not been
fully disclosed to Company prior to the signing of this Agreement.



J.   COMPANY PROPERTY: Company shall, from time to time, entrust to the care,
custody and control of Executive certain of Company’s property, such as motor
vehicles, equipment, supplies, passwords and documents. Such documents may
include, but shall not be limited to customer lists, financial statements, cost
data, price lists, invoices, forms, electronic files and media, mailing lists,
contracts, reports, manuals, personnel files or directories, correspondence,
business cards, copies or notes made from Company documents and documents
compiled or prepared by Executive for Executive’s use in connection with Company
business. Executive specifically acknowledges that all such items, including
passwords and documents, are the property of Company, notwithstanding their
preparation, care, custody, control or possession by Executive at any time(s)
whatsoever.



K.   GOODWILL & PROPRIETARY INFORMATION: In connection with Executive’s
employment hereunder:



  1.   Executive agrees to utilize and further Company’s goodwill (“Goodwill”)
among its customers, sales prospects and employees, and acknowledges that
Company may disclose to Executive and Executive may disclose to Company,
proprietary trade secrets and other confidential information not in the public
domain (“Proprietary Information”) including but not limited to specific
customer data such as: (a) the identity of Company’s customers and sales
prospects, (b) the nature, extent, frequency, methodology, cost, price and
profit associated with its services and products purchased from Company, (c) any
particular needs or preferences regarding its service or supply requirements,
(d) the names, office hours, telephone numbers and street addresses of its
purchasing agents or other buyers, (e) its billing procedures, (f) its credit
limits and payment practices, and (g) its organization structure.     2.  
Executive agrees that such Proprietary Information and Goodwill have unique
value to Company, are not generally known or readily available to Company’s
competitors, and could only be developed by others after investing significant
time and money. Company would not make such Proprietary Information and Goodwill
available to Executive unless Company is assured that all such Proprietary
Information and Goodwill will be held in trust and confidence by Executive.
Executive hereby acknowledges that to use this Proprietary Information and
Goodwill except for the benefit of Company would be a breach of such trust and
confidence and in violation of Executive’s common law Duty of Loyalty to the
Company.



L.   RESTRICTIVE COVENANTS: In recognition of Paragraph K, above, Executive
hereby agrees that during the Initial Term and the Extended Term, if any, of
this Agreement, and thereafter as specifically agreed herein:



  1.   Except in the proper performance of this Agreement, Executive shall at no
time directly or indirectly solicit or otherwise encourage or arrange for any
employee to terminate employment with Company while employed by the Company and
for a period of one (1) year following Executive’s termination of employment.  
  2.   Except in the proper performance of this Agreement, Executive shall not
directly or indirectly disclose or deliver to any other person or business, any
Proprietary Information obtained directly or indirectly by Executive from, or
for, Company.     3.   Executive agrees that at all times after the termination
of this Agreement, Executive shall not seek, solicit, divert, take away, obtain
or accept the patronage of any customer or sales prospect of Company through the
direct or indirect use of any Proprietary Information of Company, or by any
other unfair or unlawful business practice.



Corp Exec Officer   INITIALS: EXECUTIVE ______ COMPANY______



--------------------------------------------------------------------------------



 



Page 4 of 9



  4.   Executive agrees that for a reasonable time after the termination of this
Agreement, which Executive and Company hereby agree to be one (1) year,
Executive shall not directly or indirectly, for Executive or for any other
person or business, seek, solicit, divert, take away, obtain or accept any
customer account or sales prospect with which Executive had direct business
involvement on behalf of Company within the one (1) year period prior to
termination of this Agreement.     5.   Nothing in this Agreement shall be
binding upon the parties to the extent it is void or unenforceable for any
reason in the State of Employment, including, without limitation, as a result of
any law regulating competition or proscribing unlawful business practices.



M.   MODIFICATION OF EMPLOYMENT: At any time during the then current Initial or
Extended Term, as applicable, of this Agreement, a majority of the Board of
Directors of Company shall have the absolute right, with or without cause and
without terminating this Agreement or Executive’s employment hereunder, to
modify the nature of Executive’s employment for the remainder of the then
current Initial or Extended Term, as applicable, of this Agreement, from that of
a full-time employee to that of a part-time employee (“Modification Period”).
The Modification Period shall commence immediately upon Company giving Executive
written notice of such change.



  1.   Upon commencement of the Modification Period: (a) Executive shall
immediately resign as a full-time employee of Company and as an officer and/or
director of Company and of any Company subsidiaries, as applicable,
(b) Executive shall promptly return all Company property in Executive’s
possession to Company, including but not limited to any motor vehicles,
equipment, supplies and documents set forth in Paragraph J hereof, and
(c) Company shall pay Executive when due all previously earned and vested but as
yet unpaid, salary, prorated Target Bonus as determined pursuant to
Paragraph X.2 or other contingent compensation, reimbursement of business
expenses and fringe benefits.     2.   During the Modification Period:
(a) Company shall continue to pay Executive’s monthly salary pursuant to
Paragraph F.1 hereof, and to the extent available under the Company’s group
insurance policies, continue to provide Executive with the same group health and
life insurance (subject to Executive continuing to pay the employee portion of
any such premium) to which Executive would be entitled as a full-time employee,
with the understanding and agreement that such monthly salary and group
insurance, if available, shall constitute the full extent of Company’s
obligation to compensate Executive, (b) Executive shall not be eligible or
entitled to receive or participate in any bonus or fringe benefits other than
the aforementioned group insurance, if available, (c) in the alternative,
Executive may exercise rights under COBRA to obtain medical insurance coverage
as may be available to Executive, (d) Executive shall be deemed a part-time
employee and not a full-time employee of Company, (e) Executive shall provide
Company with such occasional executive or managerial services as reasonably
requested by the person(s) to whom Executive reports pursuant to Paragraph C
hereof, except that failure to render such services by reason of any physical or
mental illness or disability other than Total Disability or death as set forth
in Paragraph O.2 hereof, or unavailability because of absence from the State of
Employment hereunder, shall not affect Executive’s right to receive such salary
and (f) Company shall pay directly or reimburse Executive in accordance with the
provisions of Paragraph G hereof for reasonable business expenses of Company
incurred by Executive in connection with such services requested by the
person(s) to whom Executive reports pursuant to Paragraph C hereof.     3.   The
Modification Period shall continue until the earlier of: (a) Total Disability or
death as set forth in Paragraph O.2 hereof, (b) termination of this Agreement by
Company for “just cause” as hereinafter defined, (c) Executive accepting
employment or receiving any other compensation from operating, assisting or
otherwise being involved, invested or associated with any business that is
similar to or competitive with any business in which Company is engaged on the
commencement date of the Modification Period, or (d) expiration of the then
current Term of this Agreement.



N.   EXTENSION OF EMPLOYMENT:



Corp Exec Officer   INITIALS: EXECUTIVE ______ COMPANY_______



--------------------------------------------------------------------------------



 



Page 5 of 9







  1.   Absent at least ninety (90) days written Notice of Termination of
Employment or Notice of Non-Renewal from Company to Executive prior to
expiration of the then current Initial or Extended Term, as applicable, of this
Agreement, employment hereunder shall continue for an Extended Term (or another
Extended Term, as applicable) of one year, by which Executive and Company intend
that all terms and conditions of this Agreement shall remain in full force and
effect for another twelve (12) months, except that the base salary specified in
Paragraph X.1.a may be increased as set forth in Paragraph X.1.b during the
Extended Term.     2.   In the event that Notice of Non-Renewal is given ninety
(90) days prior to the expiration of the then Initial or Extended Term, as
applicable, of this Agreement, employment shall continue on an “at will” basis
following the expiration of such Initial or Extended Term. In such event,
Company shall have the right to change the terms and conditions of Executive’s
employment, including but not limited to Executive’s position and/or
compensation.



O.   TERMINATION OF EMPLOYMENT:



  1. a.   Termination Upon Expiration Of Term. Subject to at least ninety (90)
days prior written Notice of Termination of Employment, Executive’s employment
shall terminate, with or without cause, at the expiration of the then current
Initial or Extended Term. Company has the option, without terminating this
Agreement,of placing Executive on a leave of absence at the full compensation
set forth in Paragraph F hereof, for any or all of such notice period.      
b.   Termination For Cause. Except as provided in Paragraph O.1.a, the Company
shall have the right to terminate Executive’s employment hereunder at any time
during the then current Initial or Extended Term, as applicable, of this
Agreement, without notice subject only to a good faith determination by a
majority of the Board of Directors of Company of “just cause.” “Just cause”
includes but is not limited to any (i) theft or dishonesty (ii) more than one
instance of neglect or failure to perform employment duties, (iii) more than one
instance of inability or unwillingness to perform employment duties,
(iv) insubordination, (v) abuse of alcohol or other drugs or substances
affecting Executive’s performance of his or her employment duties, (vi) material
and willful breach of this Agreement; (vii) other misconduct, unethical or
unlawful activity, or for (vii) a conviction of or plea of “guilty” or “no
contest” to a felony under the laws of the United States or any state thereof.  
    c.   Voluntary Termination By Executive. At any time during the then current
Initial or Extended Term, as applicable, of this Agreement and with or without
cause, Executive may terminate employment hereunder by giving Company ninety
(90) days prior written notice.



  2.   Employment hereunder shall automatically terminate upon the total
disability (“Total Disability”) or death of Executive. Total Disability shall be
deemed to occur on the ninetieth (90th) consecutive or non-consecutive calendar
day within any twelve (12) month period that Executive is unable to perform the
duties set forth in Paragraph C hereof because of any physical or mental illness
or disability. Company shall pay when due to Executive or, upon death,
Executive’s designated beneficiary or estate, as applicable, all prorated
salary, prorated Target Bonus as determined pursuant to Paragraph X.2 or other
contingent compensation, reimbursement of business expenses and fringe benefits
which would have otherwise been payable to Executive under this Agreement,
through the end of the month in which Total Disability or death occurs.     3.  
Upon termination of employment hereunder, Executive shall immediately resign as
an employee of Company and as an officer and/or director of Company and of any
Company subsidiaries, as applicable. Executive shall promptly return and release
all Company property in Executive’s possession to Company, including but not
limited to, any motor vehicles, equipment, supplies,



Corp Exec Officer   INITIALS: EXECUTIVE _______ COMPANY______



--------------------------------------------------------------------------------



 



Page 6 of 9



      passwords and documents set forth in Paragraph J hereof. Company shall pay
Executive, when due, all previously earned and vested but as yet unpaid, salary,
prorated Target Bonus, as determined pursuant to Paragraph X.2 or other
contingent compensation, reimbursement of business expenses and fringe benefits.



P.   GOVERNING LAW: This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Employment hereunder.   Q.  
ARBITRATION CLAUSE:



  1.   Except for the interpretation and enforcement of injunctive relief
pursuant to Paragraph R hereof (which shall be subject to litigation in any
court having proper jurisdiction), any claim or dispute related to or arising
from this Agreement (whether based in contract or tort, in law or equity)
including, but not limited to, claims or disputes between Executive and Company
or its directors, officers, employees and agents regarding Executive’s
employment or termination of employment hereunder, or any other business of
Company, shall be resolved by a neutral arbitrator agreed upon by both parties,
through mandatory, final, binding arbitration in accordance with the procedural
and discovery rules of the American Arbitration Association.     2.   The cost
of such arbitration shall be borne by the Company. Any such arbitration must be
requested in writing within one (1) year from the date the party initiating the
arbitration knew or should have known about the claim or dispute, or all claims
arising from that dispute are forever waived. Any such arbitration (or court
proceeding as applicable hereunder) shall be held in the city and/or county of
employment hereunder. Judgment upon the award rendered through such arbitration
may be entered and enforced in any court having proper jurisdiction.



R.   REMEDIES & DAMAGES:



  1.   The parties agree that, in the event of a material breach or threatened
material breach of Paragraphs K and/or L hereof, the damage or imminent damage
to the value of Company’s business shall be impractical and/or impossible to
estimate or ascertain, and therefore any remedy at law or in damages shall be
inadequate. Accordingly, the parties hereto agree that Company shall be entitled
to the immediate issuance of a restraining order or an injunction against
Executive in the event of such breach or threatened breach, in addition to any
other relief available to Company pursuant to this Agreement or under law.    
2.   Executive agrees that damages resulting from any such breach which involves
any customer of Company shall be the actual damages according to proof, as
determined by an arbitrator pursuant to Paragraph Q, above.     3.   To the full
extent permitted under the laws of the State of Employment hereunder, Executive
authorizes Company to withhold from any severance payments otherwise due to
Executive and from any other funds (other than wages) held for Executive’s
benefit by Company, any damages or losses sustained by Company as a result of
any material breach or other material violation of this Agreement by Executive,
pending arbitration between the parties as provided for herein.



S.   NO WAIVER: Failure by either party to enforce any term or condition of this
Agreement at any time shall not preclude that party from enforcing that
provision, or any other provision of this Agreement, at any later time.



T.   SEVERABILITY: The provisions of this Agreement are severable. If any
arbitrator (or court as applicable hereunder) rules that any portion of this
Agreement is invalid or unenforceable, the arbitrator’s or court’s ruling shall
not affect the validity and enforceability of other provisions of this
Agreement. It is the intent of the parties that if any provision of this
Agreement is ruled to be overly broad, the arbitrator or court shall



Corp Exec Officer   INITIALS: EXECUTIVE ______ COMPANY______



--------------------------------------------------------------------------------



 



Page 7 of 9



    interpret such provision with as much permissible breadth as is allowable
under law rather than to consider such provision void.



U.   SURVIVAL: All terms and conditions of this Agreement which by reasonable
implication are meant to survive the termination of this Agreement, including
but not limited to the Restrictive Covenants and Arbitration Clause herein,
shall remain in full force and effect after the termination of this Agreement.  
V.   REPRESENTATIONS: Executive represents and agrees that he or she has
carefully read and fully understands all of the provisions of this Agreement,
that he or she is voluntarily entering into this Agreement and has been given an
opportunity to review all aspects of this Agreement with an attorney, if he or
she chooses to do so.   W.   NOTICES:



  1.   Any notice required or permitted to be given pursuant to this Agreement
shall be in writing and delivered in person, or sent prepaid by certified mail,
bonded messenger or overnight express, to the party named at the address set
forth below or at such other address as either party may hereafter designate in
writing to the other party:

             

  Executive:   (Executive name)    

      (Home address)    

      (City, State ZIP)    
 
           

  Company:   ABM Industries Incorporated    

      160 Pacific Avenue, Suite 222    

      San Francisco, CA 94111    

      Attention: Chief Executive Officer    
 
           

  Copy:   ABM Industries Incorporated    

      160 Pacific Avenue, Suite 222    

      San Francisco, CA 94111    

      Attention: Chief Employment Counsel    



  2.   Any such Notice shall be assumed to have been received when delivered in
person, or forty-eight (48) hours after being sent in the manner specified
above.



X.   SPECIAL PROVISIONS:



  1.   BASE SALARY:



  a.   (Salary amount, spelled out) Dollars ($000,000) per year effective
November 1, 2004 through October 31, 2005 at the monthly rate of $00,000 payable
semi-monthly.     b.   Effective November 1, 2004 and at the beginning of each
Fiscal Year thereafter, Executive shall be eligible, at the sole discretion of
the Company, to receive a merit increase based on Executive’s job performance.  
  c.   At the sole discretion of the Company’s Board of Directors (the
“Approving Authority”) the Company may, at any time, grant a compensation
adjustment for reasons deemed appropriate, including but not limited to a change
in Executive’s duties resulting in a material increase in responsibility.



  2.   BONUS: Subject to proration in the event of modification or termination
of employment hereunder, Executive shall be entitled to participate in the
Company’s incentive compensation plan which



Corp Exec Officer   INITIALS: EXECUTIVE _____ COMPANY______



--------------------------------------------------------------------------------



 



Page 8 of 9



      provides for a performance-based bonus (“Bonus”) contingent on the
achievement of personal and Corporate objectives for each Fiscal Year, or
partial Fiscal Year, of employment hereunder during the Initial Term, and during
the Extended Term, if any, of this Agreement, as follows:



  a.   A target bonus for this Fiscal Year shall be established equal to
(percentage)% of the Executive’s actual base salary as established at the
beginning of the Fiscal Year for each Fiscal Year (the “Target Bonus”).
Executive’s Target Bonus shall be further subject to an Executive Performance
Bonus Modifier adjustment of 0% to 150% of the Target Bonus to determine
Executive’s Actual Bonus. Such adjustment shall be based on Performance Criteria
contained in the annual Executive Performance Bonus Modifier Recommendation
Calculation Worksheet (see copy attached as Exhibit I) as recommended by the
person(s) to whom Executive reports and reviewed and approved by the Approving
Authority designated in subparagraph X.1.c., above.



  i.   At any time the Approving Authority or its designee reserves the right to
further adjust the Performance Criteria in the event of a Significant
Transaction (as defined below) during a Fiscal Year and/or for any unanticipated
and material events that are beyond the control of the Company, including but
not limited to acts of god, nature, war or terrorism, or changes in the rules
for financial reporting set forth by the Financial Accounting Standards Board,
the Securities and Exchange Commission, and/or the New York Stock Exchange or
for any other reason which the Approving Authority determines, in good faith, to
be appropriate. For purposes of this Agreement, the term “Significant
Transaction” shall mean the acquisition or disposition of a business or assets
which ABM Industries Incorporated is required to report under Item 2 of the SEC
Form 8-K.     ii.   The Company shall pay Executive the Actual Bonus for the
Fiscal Year following completion of the audit of the ABM Industries Incorporated
financial statements and approval by the Approving Authority, but no later than
seventy-five (75) days after the end of each Fiscal Year. The Company in its
sole discretion may pay any prorated Target Bonus earlier. In the event of
modification or termination of employment hereunder, the Company shall pay
Executive the prorated portion of the Target Bonus based on the fraction of the
Fiscal Year that has been completed prior to the date of Modification or
Termination.     iii.   Absent bad faith or material error, the conclusions of
the Approving Authority or its designee with respect to the Performance Criteria
or Actual Bonus shall be final and binding on Executive and Company.



  b.   Nothing contained in this Agreement shall entitle Executive to receive a
bonus or other incentive or contingent compensation from Company based on any
sales or profits made by Company after termination of the Initial or Extended
Term of this Agreement or of employment hereunder.     c.   Notwithstanding any
other provision hereof, the Approving Authority designated in subparagraph
X.1.c., above, may, prior to the beginning of any Fiscal Year, approve and
notify the Executive of a modification to the Target Bonus percentage determined
hereunder (either higher or lower), based on such performance and financial
measures and other factors as it shall determine in its sole discretion. Any
decision in this regard shall be deemed final and binding on Executive
regardless of the amount of Target or Actual Bonus otherwise calculated pursuant
to the foregoing provisions. In addition, the Approving Authority reserves the
option at any time to grant a discretionary incentive bonus, which shall not be
subject to the maximum Bonus provisions described in Paragraph X.2.a., above.



Corp Exec Officer   INITIALS: EXECUTIVE _____ COMPANY_____



--------------------------------------------------------------------------------



 



Page 9 of 9







Y.   SCOPE OF CERTAIN PROVISIONS: All references to Company in Paragraphs H, J,
K, L, O.3, R and Z in this Agreement shall include ABM Industries Incorporated
and its subsidiary corporations and other affiliates.



Z.   ENTIRE AGREEMENT: Unless otherwise specified herein, this Agreement sets
forth every contract, understanding and arrangement as to the employment
relationship between Executive and Company, and may only be changed by a written
amendment signed by both Executive and Company.



  1.   The parties intend that this Agreement speak for itself, and that no
evidence with respect to its terms and conditions other than this Agreement
itself may be introduced in any arbitration or judicial proceeding to interpret
or enforce this Agreement.     2.   It is specifically understood and accepted
that this Agreement supersedes all oral and written employment agreements
between Executive and Company prior to the date hereof, as well as all
conflicting provisions of Company’s Guidelines for Corporate Approval and its
Human Resources Manual, including but not limited to the termination, discipline
and discharge provisions contained therein.     3.   This Agreement may not be
amended except in a writing signed by the Executive and Chief Executive Officer
and approved by the Company’s Board of Directors.

FULL KNOWLEDGE & UNDERSTANDING: Executive and Company hereby acknowledge that
they have carefully read and fully understand all terms and conditions of this
Agreement, that they have been given an opportunity to review all aspects of
this Agreement with an attorney if they so choose, and that they are voluntarily
entering into this Agreement with full knowledge of the benefits and burdens,
and the risks and rewards, contained herein.

IN WITNESS WHEREOF, Executive and an Officer and Director of the Company have
executed this Agreement as of the date set forth above:

                 

  Executive:   Signature:        

               
 
               

      Date:        

               
 
               

  Company:       ABM Industries Incorporated    
 
               

      Date:        

               
 
               

      Signature:        

               
 
               

      Title:        

               
 
               

      Signature:        

               
 
               

      Title:        

               



Corp Exec Officer   INITIALS: EXECUTIVE _____ COMPANY _____



--------------------------------------------------------------------------------



 



Exhibit I

Name of
Executive:                                                                                

2005 EXECUTIVE PERFORMANCE BONUS MODIFIER RECOMMENDATION
CALCULATION WORKSHEET
CORPORATE OFFICERS

                                                                               
  Circle one rating in each category   Unsatisfactory     Needs Improvement    
Meets Requirements     Exceeds Requirements     Superior Performance    
Outstanding  
 
                                                                               
I. FINANCIAL PERFORMANCE
    5       7       9       12       15       18       21       24       27    
  30  
Represents 50% of Target Bonus
                                                                               
(Category rating requires actual
                                                                               
earnings minimum of 80% of budget*)
                                                                               
 
                                                                               
CATEGORY I RATING SCORE:
    o                                                                          
 
                                                                               
II. OTHER CATEGORIES
                                                                               
 
                                                                               
GENERAL MANAGEMENT
    1       2       3       4       5       6       7       8        9       10
 
Employee/Labor Relations
                                                                               
Staff Development
                                                                               
Recruitment, Retention, Motivation
                                                                               
Financial Management
                                                                               
Teamwork
                                                                               
 
                                                                               
CUSTOMER RELATIONS/
    1       2       3       4       5       6       7       8        9       10
 
MARKET DEVELOPMENT
                                                                               
 
                                                                               
COMPLIANCE & ADMINISTRATION
    1       2       3       4       5       6       7       8        9       10
 
 
                                                                               
CATEGORY II RATING SCORE:
    o                                                                          

* See 2005 Executive Performance Bonus Indicators

     

   

  Reviewer’s Signature

Completed forms must be forwarded to the ABM Management Committee for review and
ABM Industries’ President and Chief Executive Officer for approval.



--------------------------------------------------------------------------------



 



2005 EXECUTIVE PERFORMANCE BONUS INDICATORS
ABM CORPORATE EXECUTIVE OFFICERS



I.   FINANCIAL PERFORMANCE: Represents 50% of Target Bonus     (Actual earnings
[as published in the Company’s Form 10-K as filed with the Securities and
Exchange Commission] must exceed 80% of the 2005 budget, as approved by the ABM
Board of Directors and adjusted for acquisitions, for Executive to receive a
Financial Performance Bonus.)       Develops, obtains approval for, and
effectively communicates realistic and GAAP compliant financial budgets and
forecasts consistent with the approved Company and business unit strategy.
Develops and ensures compliance with internal financial controls. Ensures that
key financial goals are aggressively pursued. Contributes directly to the
achievement of financial goals for the Company and one’s area(s) of
responsibility. Ensures, to the extent possible, that performance of the Company
and one’s area(s) of responsibility meets or exceeds budget in all key financial
categories, including revenue, expense, and capital management. Effectively
manages costs and, where appropriate, vendors and receivables.       Indicators:
Timely development and approval of realistic financial goals and plans;
understanding and acceptance of financial goals throughout the organization and
one’s direct span of control; existence of and compliance with effective
internal financial controls. Company and business unit performance against
budget.   II.   OTHER CATEGORIES: Represents 50% of Target Bonus       STRATEGIC
LEADERSHIP       Contributes materially to the development, approval,
implementation and ongoing evolution of a sound business strategy for the
Company and/or one’s area(s) of responsibility. Researches concepts and presents
new ideas designed to optimize growth, profitability and shareholder value.
Effectively communicates the approved strategy both internally and externally,
as appropriate, and provides guidance to ensure that the approved strategy is
carried out.       Indicators: Agreement among management and approval by the
Board of Directors of a defined business strategy; effective translation and
communication of the approved strategy to one’s area of responsibility and other
internal and external constituents, as appropriate; proactive revision of
strategy to reflect changing situations; depth of knowledge of one’s market,
competitors, and trends.

 



--------------------------------------------------------------------------------



 



     
2005 Executive Performance Bonus Indicators
   
ABM Corporate Executive Officers
  Page 2



  EMPLOYEE LEADERSHIP     1.   Employee Relations         Maintains sound
relationships with superiors, peers, subordinates and, as appropriate, the Board
of Directors. Commands respect and trust while being considered fair and open in
dealings with others.         Indicators: Employee complaints; perception among
supervisors, peers, subordinates and the Board of Directors.     2.   Staff
Development         Actively contributes to the development of staff under one’s
span of control. Provides guidance to subordinates on key issues and makes time
to help others. Establishes and communicates goals and expectations. Provides
open and honest feedback. Identifies and develops potential successors to key
roles.         Indicators: Proactive individual goal-setting and ongoing review
process; demonstrated development/improvement of subordinates; effective
succession planning.     3.   Recruitment, Retention and Motivation        
Generates enthusiasm among superiors, subordinates and peers. Directly
contributes to creating a performance oriented culture. Identifies and
distinguishes top performers. Retains key employees and assists in identifying
and recruiting top external talent as needed.         Indicators: Employee
retention; positive morale; success in recruiting new talent.     4.   Teamwork
        Practices open, effective and inclusive communication within one’s own
span of control and across the Company. Actively seeks ways to build links
across the Company with the objective of capitalizing on and sharing “best
practices.”         Indicators: Development and implementation of procedures and
processes that promote the application of “best practices” across the Company
and within one’s span of control. Perception as a “team player.”

 



--------------------------------------------------------------------------------



 



     
2005 Executive Performance Bonus Indicators
   
ABM Corporate Executive Officers
  Page 3

      COMPLIANCE AND ADMINISTRATION         Ensures compliance with all external
regulations and internal guidelines and policies associated with Safety,
Employee/Labor Relations and other areas pertaining to the Company’s various
businesses. Ensures management policies and reports effectively address key
issues. Provides for open channels of communication to ensure that appropriate
individuals, both internally and externally, are notified in a timely manner in
the event of compliance or other related issues. Achieves certification of
Internal Controls for Sarbanes-Oxley Section 404.         Indicators: Volume and
severity of labor/employee relations or other compliance issues; effective
handling of such issues as they arise; timely and proper reporting of such
issues.

 